Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 23 February 2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 February 2022 has been entered.

	
Response to Amendment
In the amendment dated 02/23/2022, the following occurred: Claims 1, 9 and 16 have been amended; claims 2-4 have been cancelled; and claim 17 is new.
Claims 1 and 5-17 are pending and have been examined.
	
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. JP2019-014209, filed on 01/30/2019, has been received.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 16 fall into at least one of the statutory categories (i.e., machine or process). 
Step 2A Prong 1: The identified abstract idea is (claim 16 being representative):
obtaining a medical report generated in a past;
generating a first medical report serving as a current medical report on a basis of the past medical report and identifying at least one update candidate item that needs to be updated in the first medical report;
causing […] to display the identified update candidate item in a recognizable manner;
determining whether or not the identified update candidate item is automatically updatable in the first medical report; and
in accordance with whether or not the update candidate item is automatically updatable, causing […] to display an update state of the identified update candidate item in a recognizable manner, wherein
by referring to a table storing information associating (1) a type of the update candidate item, (2) an updating method for updating the update candidate item, and (3) automatic update capability information indicating whether or not the updating method is automatically updatable, the determining determines whether or not the identified update candidate item is automatically updatable in the first medical report.

	The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of generic computer components: processing circuitry (claim 1) and a display (claims 1 and 16) (i.e., a computer and computer components) (see Specification e.g. at pg. 51, para. 2, “it is possible to realize the methods described in the present embodiments by causing… a personal computer… to execute a program”). That is, other than reciting generic computer components, the claimed invention amounts to a human following a series of rules or steps (e.g., receiving, generating, storing, analyzing, manipulating, determining, or outputting data) at a computer terminal. For example, but for the processor circuitry and display, the claims encompass a person determining whether or not the identified update candidate item is (automatically) updatable by referring to a table storing information (e.g., automatic update capability information). The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processor circuitry (claim 1) and a display (claims 1 and 16) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or generic computer component performing a generic computer or generic computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processing circuitry and a display to perform the method (represented by claim 16) amount no more than mere instructions to apply the exception using a generic computer or generic computer component. Mere instructions to apply an exception using a generic computer and generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 5-15 and 17 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible. Claim(s) 5-15 and 17 merely further describe the additional elements of the processing circuitry and the display (see analysis, supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2009/0076853 A1).

Re. CLAIM 1, Sagawa teaches a medical report generating device ([0044] teaches an image interpretation report making terminal 12 e.g. a well-known personal computer or workstation.) comprising processing circuitry configured ([0044] teaches element 12 has a CPU (processing circuitry) processes a program.): 
to obtain a medical report generated in a past (Fig. 13 and [0076] teach accessing a report server 22 and reading out (obtaining) a past report 130. See also Fig. 14.);
to generate a first medical report serving as a current medical report on a basis of the past medical report (Fig. 13 and [0076] teach the image interpretation report 24 (a first medical report) to be created (generated) on the basis of the past report 130 will be referred to as a present report 132. The Examiner notes “serving as a current medical report” is an intended use of “a first medical report”. Further, Fig. 13 and [0077] teaches copying and/or revising data from the past report 130 to the present report 132.) and to identify at least one update candidate item that needs to be updated in the first medical report (Fig. 13 teaches elements 114 and 117 (update candidate items) from the past report 130 are revised (updated) and recorded in the present report 132. The Examiner interprets elements 110-117 of the past report as necessarily identified for copying, revising, recording or editing.);
causing a display to display the identified update candidate item in a recognizable manner (Fig. 14 teaches reading out (displaying) past report (having elements 110-117) (one or more identified update candidate item) on a main monitor.);
to determine whether or not the identified update candidate item is automatically updatable in the first medical report (See Fig. 13 and [0013]. The Examiner interprets editing or not editing copied data (identified update candidate items) as determining whether or not copied data requires editing (is automatically updatable).); and
in accordance with whether or not the candidate item is automatically updatable (See Fig. 13 and [0013]. The Examiner interprets editing or not editing copied data (identified update candidate items) as determining whether or not copied data requires editing (is automatically updatable).), to cause the display to display an update state of the identified update candidate item in a recognizable manner (Fig. 14 teaches determining a present image that corresponds to a key image (identified update candidate item); and creating key image data (an update state) corresponding to the key image produced from the read present image and recording it in the present report. Fig. 14 also teaches edit and complete the present report, i.e., on the main monitor. Further, Fig. 8 & [0013] teaches a template may be displayed on a display device and is edited on the display device to complete the present report. The Examiner interprets edits as update states for copied items.), wherein
by referring to […] information associating ([0011] teaches producing the template for the present report based on the correspondence data and the past report. Fig. 14 teaches the present image for the template is determined with reference to correspondence information. Fig. 6 & [0055] teaches correspondence data may be produced in the form of a table and written in the correspondence data database.) […], the processing circuitry determines whether or not the identified update candidate item is automatically updatable in the first medical report (See previous citations.)

Sagawa may not teach a table storing […].
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted feature of a table with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing data in the form of a table written in a database (as taught by Sagawa at [0055]) does not change or affect the normal processing-related functionality of the system, apparatus and method of making image interpretation report of Sagawa. Producing and writing correspondence-related information to a database would be performed the same way even with the addition of additional data of Sagawa. Since the functionalities of the elements in Sagawa do not interfere with each other, the results of the combination would be predictable. The Examiner notes that it is known in the art that a database is a table of data.

Sagawa may not teach a table storing information associating (1) a type of the update candidate item, (2) an updating method for updating the update candidate item, and (3) automatic update capability information indicating whether or not the updating method is automatically updatable.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Sagawa teaches a database that is capable of storing information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	
Re. CLAIM 5, Sagawa teaches the medical report generating device according to claim 1, wherein, when having determined that the identified update candidate item is automatically updatable (Fig. 13 teaches elements 110-117 (identified update candidate items) of the past report 130 are either revised (automatically updated) or copied into the template of the present report 132 prior to editing and completing the present report.), the processing circuitry automatically updates the identified update candidate item in the first medical report, by using an updating method corresponding to the identified update candidate item (see previous citation. The Examiner interprets at least data elements 114 and 117 as automatically updated according to Fig. 14.)

Re. CLAIM 6, Sagawa teaches the medical report generating device according to claim 5, wherein, among the identified update candidate items (at least Sagawa data elements 114 and 117), the processing circuitry causes the display to display, in a recognizable manner, one or more already-updated items which are update candidate items that were automatically updated (Fig. 13 teaches revise or copy data into the template. Fig. 14 and [0013] teaches displaying the not yet completed template (having revised data / already-updated items) on the display device.); and one or more update requiring items which are update candidate items that are not automatically updatable and which require an update (The Examiner interprets copied data (update requiring items) as editable, not revisable (not automatically updatable). See Fig. 13 and 14.)

Re. CLAIM 7, Sagawa teaches the medical report generating device according to claim 6, wherein, among the identified update candidate items (Fig. 13 & 14 teaches past report data (update candidate items) are revised and recorded or copied and edited with respect to past report data.), the processing circuitry displays a message indicating that an update was performed with respect to one or more update candidate items that were automatically updated (Fig. 8, 13 & 14 teach the report creation screen displaying revised data (a message) e.g. key image data.) and displays a message indicating that an update is necessary with respect to one or more update candidate items that are not automatically updatable (Fig. 8, 13 & 14 teach displayed copied data and editing the template prior to completion. Fig. 8, 13 & [0063] teaches inputting finding and diagnosis in respective text input boxes to write the image interpretation report (an update). Fig. 14 teaches copy data to the template followed by edit and complete the report. The Examiner interprets copied data (a message) as indicating that an update is necessary.)

Re. CLAIM 8, Sagawa teaches the medical report generating device according to claim 7, wherein the processing circuitry displays a message indicating that a confirmation is necessary, as the message indicating that the update was performed with respect to the one or more update candidate items that were automatically updated (Fig. 8 and [0061] teaches a complete button 89 (a message indicating that a confirmation is necessary) as well as (with respect to) related patient information and examination information (having revised and recorded data). See also Fig. 10 and [0069], “report data recording area 100”.)

Re. CLAIM 11, Sagawa teaches the medical report generating device according to claim 1, wherein, when having determined that the identified update candidate item is not automatically updatable (The Examiner interprets copied data as determined to not be automatically updatable. See Fig. 13 & 14.), the processing circuitry appends link information to the identified update candidate item in the first medical report, the link information linking an updating method as a link destination, the updating method corresponding to the identified update candidate item ([0067] teaches the CPU makes (appends) a linkage (destination) of the respective findings and diagnoses to the corresponding annotations and creates annotation link data (link information) that represent linkage of the respective findings and diagnosis (identified update candidate items) to the corresponding annotations and recording the annotation link data as metadata. The Examiner notes it is unclear what the update method entails. See Fig. 13 & 14. The Examiner interprets copying or revising to the template as the update method and the template as the link destination.)

Re. CLAIM 12, Sagawa teaches the medical report generating device according to claim 11, wherein the processing circuitry displays a message (Sagawa Fig. 8, “complete button 89”) indicating that an update is necessary with respect to the update candidate item to which the link information is appended (i.e., an edit button preferably placed near the respective data to be edited. Fig. 14 teaches edit the template prior to completion.)

Sagawa does not explicitly teach an edit button(s).

However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of editing with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing buttons for functions (as taught by Sagawa) does not change or affect the complete template button functionality of system of making image interpretation reports of Sagawa. Completing an image interpretation report using the template on the report creation screen 80 would be performed the same way even with the addition of edit buttons for inline editing (for user convenience). Since the functionalities of the elements in Sagawa do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 13, Sagawa teaches the medical report generating device according to claim 11, wherein, 
by using the update method linked by the link information (copying past report 130 data to the present report 132 template, see Fig. 13), 
the processing circuitry receives an operation to update the update candidate item (Fig. 14 teaches editing (operating to update) the present report 132 template prior to completing the present report 132 as an image interpretation report 24. The Examiner interprets copied data (update candidate items) as edited.) 
to which the link information is appended in the first medical report (Fig. 10 teaches the link data 116 and 117 are found in the tag area (appended) of image interpretation reports 24, e.g., the template of the present report 132 (see Fig. 13).)

Re. CLAIM 14, Sagawa teaches the medical report generating device according to claim 11, wherein,
when the update candidate item to which the link information is appended in the first medical report was not updated (Fig. 10 teaches tag data and report data. Fig. 14 teaches copying (not updating) finding data, diagnosis data, annotation data (update candidate items to which the link information is appended).),
the processing circuitry displays a message […] with respect to the update candidate item to which the link information is appended (The Examiner interprets the complete button 89 of Fig. 8 as displayed whether or not copied data is edited (updated). The Examiner notes it is unclear what checking to see whether or not an update is unnecessary entails. The Examiner interprets such a task as a user decision supported by the display interface design.)

Sagawa does not explicitly teach checking to see whether or not an update is unnecessary. (The Examiner interprets a button for an edit function to display such a message.)
However, since an edit button would meet the broadest reasonable interpretation, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an interactive button (e.g. the complete button 89) with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing buttons for functions (as taught by Sagawa) that may or may not be used (e.g. by the doctor) does not change or affect the editing and completion functionality of system of making image interpretation reports of Sagawa. Completing an image interpretation report using the template on the report creation screen 80 would be performed the same way even with the addition of edit buttons for (optional) inline editing. Since the functionalities of the elements in Sagawa do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 15, Sagawa teaches the medical report generating device according to claim 11, wherein 
when no link is made by the link information at a time of saving the first medical report as a second medical report (Fig. 14 and [0073] teaches utilizing a blank report. [0073] teaches for new report making mode, the doctor writes the findings and diagnosis, pastes the key image, displays annotations, and makes the linkage of findings and diagnosis to respective annotations. The Examiner interprets the complete button as selected (at a time of saving) when the linkage has not been made.),
the processing circuitry displays a message […] whether or not an update is unnecessary with respect to the update candidate item to which the link information is appended (see Fig. 8, “complete” for a displayed message. The Examiner interprets “making a linkage” as a necessary update with respect to the tag data or report data.)

Sagawa does not explicitly teach a message checking to see (i.e., a button for making a linkage).
However, since a ‘making a linkage’ button would meet the broadest reasonable interpretation, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an interactive button (e.g. button 89) with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing buttons for functions (as taught by Sagawa) that may or may not be used (e.g. by the doctor) does not change or affect the linkage functionality of system of making image interpretation reports of Sagawa. Completing an image interpretation report using the template on the report creation screen 80 would be performed the same way even with the addition of linkage buttons for making a linkage of findings and diagnosis to respective annotations. Since the functionalities of the elements in Sagawa do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 16 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 17, Sagawa teaches the medical report generating method according to claim 16, further comprising:
	when having determined that the identified update candidate item is not automatically updatable (The Examiner interprets copied data as determined to not be automatically updatable. See Fig. 13.), appending link information to the identified update candidate item in the first medical report, the link information linking an updating method as a link destination, the updating method corresponding to the identified update candidate item ([0067] teaches the CPU makes (appends) a linkage (destination) of the respective findings and diagnoses to the corresponding annotations and creates annotation link data (link information) that represent linkage of the respective findings and diagnosis (identified update candidate items) to the corresponding annotations and recording the annotation link data as metadata. The Examiner notes it is unclear what the update method entails. See Fig. 13 and 14. The Examiner interprets copying or revising to the template as the update method and the template as the link destination.); and
	displaying a textual message that includes text […], the message being displayed adjacent to the update candidate item (Fig. 8 teaches a report being created on a screen (displayed). Fig. 8, 13 & [0063] teaches inputting finding and diagnosis (update candidate items) in respective (adjacent) text input boxes (textual messages) to write the image interpretation report. Additionally, the Examiner interprets the report as being edited and completed (see Fig. 14).)

Sagawa may not explicitly teach text indicating that an update is necessary with respect to the update candidate item to which the link information is appended.
However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function (i.e., displaying a textual message that includes text… adjacent to the update candidate item) taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Sagawa teaches that data containing information/labels (i.e., text) is input in text input boxes of a report, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the input data of the text input boxes of the prior art with any other information/labels because the results would have been predictable.	

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa in view of Kanada et al. (US 2007/0083396 A1).

Re. CLAIM 9, Sagawa teaches the medical report generating device according to claim 1, wherein, when the first medical report (see Fig. 13, the template present report 132) is to be saved (see Fig. 8, complete button 89) as a second medical report (see [0063], a completed present report 132 / an image interpretation report 24), the processing circuitry displays a message confirming whether or not ([0074] and [0075] teach the CPU judges whether or not the selected request relates to an initial examination when the past report utilizing mode selection button 122 is clicked. Fig. 12 and [0075] also teaches a warning window 124 (having a message confirming whether or not…)) […] the update candidate item that is (1) not automatically updatable and that (2) has not been updated (The Examiner interprets such an update candidate item as copied data not edited by the doctor prior to selecting the complete button 89.)

Sagawa does not explicitly teach the displaying a message confirming whether or not […] with respect to the update candidate item that is (1) … and that (2) has….
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a warning window with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing a window after selecting a button (as taught by Sagawa) does not change or affect the normal report completion functionality of the system of Sagawa. Completing image interpretation reports would be performed the same way even with the addition of a window after selecting the complete button 89. Since the functionalities of the elements in Sagawa do not interfere with each other, the results of the combination would be predictable.


Sagawa may not teach a message confirming whether or not an update is unnecessary.
Kanada teaches 
a message confirming whether or not an update is unnecessary (see Fig. 3, “report difference information”.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Kanada’s Fig. 3 with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa or Kanada. Providing information (as taught by Kanada) does not change or affect the normal information window or report completion functionalities of the system of Sagawa. Completing image interpretation reports and providing a warning window or other windows would be performed the same way even with the addition of an information window with Kanada’s information. Since the functionalities of the elements in Sagawa and Kanada do not interfere with each other, the results of the combination would be predictable.
	
Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a device, which is technically corresponding to claim 9. Since claim 10 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. Further, Sagawa/Kanada teaches
when the first medical report (Sagawa’s present report 132 template) is to be saved as a second medical report (Sagawa’s image interpretation report 24), the processing circuitry displays a message (Sagawa’s window 124 substituting Kanada’s Fig. 3 information for the warning message) checking to see whether or not a confirmation is unnecessary with respect to the update candidate item that has automatically been updated (Sagawa’s revised and recorded data) and has not been confirmed (Sagawa [0075] teaches an information window OK button 125. The Examiner interprets selecting “OK” as confirming completion (unnecessarily or not) after selecting the complete button and receiving the information window.)

Response to Arguments
Objection
Regarding the objection to claim 16, the Examiner has considered the Applicant’s arguments and finds them persuasive. The objection is withdrawn. 

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1 and 5-16, the Applicant has amended the claims, thereby obviating the 112(b) rejections. Accordingly, the 112(b) rejections are withdrawn.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1 and 5-16, the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons. Applicant argues:

a. “The Office Action asserts, on page 5, that the claims are directed to "a method of
organizing human activity" (Remarks, pg. 12).

Regarding a.: The Examiner respectfully submits that the identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of rules or steps to implement the identified abstract idea by interacting with a computer system. Given the broadest reasonable interpretation, the claims recite Certain Methods of Organizing Human Activity, specifically, managing personal behavior or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer.

b. “In the present case, evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to a "practical application" as they provide an improvement to the technological environment (i.e., the medical environment)” (Remarks, pg. 10).

Regarding b.: The Examiner respectfully disagrees and submits that improvement of the medical environment is not a technical solution to a technical problem; it is a solution to a medical/administrative problem. Since the problem solved is not a technical problem (i.e., caused by the computer to which the claims are confined), the claimed invention does not provide a practical application or significantly more under this measure provided for in the 2019 PEG. The Examiner notes that the Examiner correctly evaluated the practical application inquiry by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s) and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. See MPEP 2106.04(d)(II).

c. “Claim 1 now recites determining whether or not the identified update candidate item is automatically updatable in the first medical report, in accordance with whether or not the update candidate item is automatically updatable, and causing the display to display an update state of the identified update candidate item in a recognizable manner, and that the determining is performed by referring to a table storing information associating (1) a type of the update candidate item, (2) an updating method for updating the update candidate item, and (3) automatic update capability information indicating whether or not the updating method is automatically updatable with each other. These features limit the claims to a specific, practical application and provide an improvement in this particular field” (emphasis omitted) (Remarks, pg. 10).

Regarding c.: The Examiner respectfully disagrees. The processing circuitry and display are each recited at a high level of generality and are generic computer components. The use of the processing circuitry and display for obtaining, generating, identifying, displaying, determining, using data, etc., as drafted, does not provide an improvement within the meaning of that word; the processing circuitry or display are not made to physically run faster, utilize fewer resources, or run more efficiently. There is no described improvement to the processing circuitry or display, and there is no other technology claimed that may or may not be improved. If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. MPEP 2106.04(d)(1). Also, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. Utilizing a computer component to perform an abstract idea, e.g., in a faster or more accurate manner is utilizing a computer component for what it was deigned to do and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance. Further, while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.

Regarding the rejection of Claims 5-17, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §102 or 103
Regarding the rejection of Claims 1 and 5-17, the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons. Applicant argues:

a. “Amended Claim 1 recites, in part…” (Remarks, pg. 10-11).
Regarding a.: The Examiner respectfully submits the basis of rejection as afforded by RCE.

b. “Sagawa never teaches or suggests a table, let alone referring to a table storing information associating (1) a type of the update candidate item, (2) an updating method for updating the update candidate item, and (3) automatic update capability information indicating whether or not the updating method is automatically updatable, as recited by amended Claim 1” (Remarks, pg. 11).

Regarding b.: The Examiner respectfully disagrees and submits the basis of rejection as afforded by RCE. Given broadest reasonable interpretation (BRI), Sagawa teaches or renders obvious the claim limitations (see Sagawa e.g. at [0011] & [0055]). The Examiner takes this opportunity to note that the claims are extremely broad, and the Applicant may wish to further define the terms in the claims (e.g., update candidate item, recognizable manner, automatically updatable, update state, information associating, a type of the update candidate item, an updating method, automatic update capability information) in order to overcome the art of record. As the Applicant is aware, the Examiner cannot read limitation(s) from the Specification into the claims. 
The Examiner notes that there is no indication in the claim as to how the types of data in the table are used to determine whether or not the candidate item is obtainable; the processing circuitry merely refers to the table without actually evaluating anything in the table. Because of this, the data in the table is non-functional descriptive information.

c. “MPEP §2131 requires for anticipation that each and every feature of the claimed invention must be shown in as complete detail as is contained in the claim” (Remarks, pg. 12).

Regarding c.: The Examiner respectfully submits that, as afforded by RCE, the claims are rejected under 35 U.S.C. § 103.

d. “Sagawa does not mention or somehow render obvious, among other things, the displaying of a textual message” (Remarks, pg. 12-13).

Regarding d.: The Examiner respectfully submits that, given BRI, Sagawa renders obvious the claim features of new claim 17. Portions of claim 17 are analogous to rejected claims 7 and 11. Also, the text of the textual message is non-functional descriptive information of the text.

Regarding the rejection of Claims 5-16, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kanada (US 2012/0054230 A1) for teaching assisting medical report creation and confirming or cancelling selection of diagnostic candidate items (see e.g., Fig. 29 or 33).
Frankland et al. (US 2017/0083346 A1) for teaching edit form (see e.g., Fig. 13).
Elsmore et al. (US 2016/0213298 A1) for teaching a file system (see e.g., Fig. 5).
Ginsburg et al. (US 2020/0265932 A1) for teaching tables (see e.g., Fig. 5B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626